NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

LONNIE O'QUINN,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D18-1484
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.



PER CURIAM.

             Affirmed. See Robbins v. State, 641 So. 2d 934 (Fla. 2d DCA 1994);

Holloway v. State, 668 So. 2d 627 (Fla. 5th DCA 1996).



SILBERMAN, VILLANTI, and CRENSHAW, JJ., Concur.